Title: From John Adams to Benjamin Waterhouse, 7 September 1820
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Montezillo September 7th. 1820

Captain Phillips’s letter is a Volume of News to me—That he Sailed without a Commission was never known, heard, or suspected, by me—and not one word of his Conversations with Mr Stoddard, were ever communicated to me—but at this distance of time, what can I do to sooth the feelings of Mr Phillips—Till I received your letter, I have never heard one word about him since his dismission—
G. W. A has obtained a sprig of Laurel—ther is more in that Boy than the World acknowledges; if he has not a taste for Mathematicks, and the obstruse sciences—I believe he knows as much of them, as nineteen twentieths of his Class do—I have never known more than two, or three, Mathemations in a Class—A few others go on through the regular routine of exercises and forget it as soon as they have done—.The rest never proceed further than the four rules of Arithmetick—and a little in the rule of three—By the way I know not what is meant by abstruse sciences—pray tell me—I know of no sciences more abstruse than Greek and Hebrew, French, Spanish, and Italian—I have found as much difficulty in acquiring any of them—as I ever did, in any other science I ever attended to—
Mr Boylstons absence was not occasioned by disgust—but by dangerous sickness—he then lay at the point of Death—I will return you Mr Phillips letter when I have read it more deliberately, and reflected upon it more maturely—
I am as ever your Friend
John Adams